t c no united_states tax_court thomas j and bonnie f ratke petitioners v commissioner of internal revenue respondent docket no 9641-01l filed date after this court ruled for ps in the instant collection case ps moved for an award of costs under sec_7430 i r c and then for sanctions under sec_6673 i r c in connection with these motions ps seek discovery of a memorandum sent by r’s initial trial counsel to r’s national_office at the time r’s answer was filed in the instant case and the unredacted version of the responding memorandum sent a few months later by r’s national_office r provided to ps a redacted version of the latter memorandum r resists discovery of the unredacted memoranda claiming work product doctrine privilege this opinion supplements ratke v commissioner tcmemo_2004_86 ps contend the memoranda are not work product at the current stage of the litigation ps are entitled to discovery even if the memoranda are work product and r waived the privilege held both memoranda were work product when prepared for the case in chief and continue to be work product in the current stage of the litigation held further having examined both memoranda in_camera we conclude that neither memorandum contains information sufficiently important to outweigh the privacy and other concerns underlying the work product doctrine held further r’s brief reference in the motion papers to the memoranda but not to either memorandum’s contents does not amount to a testimonial use of either memorandum that would constitute an implied waiver of the work product doctrine privilege jack b schiffman for petitioners robert m fowler for respondent opinion chabot judge this matter is before us on petitioners’ motion for award of reasonable litigation and administrative costs under section as well as petitioners’ motion for sanctions under sec_6673 in the instant collection proceeding the issue for decision is whether two memoranda unless indicated otherwise all section references are to sections of the internal_revenue_code_of_1986 as in effect for proceedings commenced on the day the petition in the instant case was filed prepared in connection with the case in chief are protected from discovery under the work product doctrine privilege in connection with these motions background when the petition was filed in the instant case petitioners resided in glendale arizona petitioners timely filed their federal_income_tax return petitioners showed a dollar_figure tax_liability for on date respondent sent to petitioners a notice_of_deficiency that determined a dollar_figure deficiency liability of dollar_figure minus the dollar_figure liability shown on petitioners’ tax_return and a dollar_figure penalty under sec_6662 on date petitioners sent a petition to the court docket no hereinafter sometimes referred to as the case disputing the entire amounts of the deficiency and penalty so determined also on date petitioners sent to respondent a second amended tax_return form 1040x amended u s individual_income_tax_return showing a tax_liability of dollar_figure and showing that this was dollar_figure greater than the liability they had previously reported on date respondent made an additional_assessment of the dollar_figure shown on this form 1040x along with interest and notified petitioners of this additional_assessment the parties settled the case and on date the court entered a decision pursuant to the parties’ stipulated agreement that petitioners had a dollar_figure deficiency and no addition_to_tax under sec_6662 on date respondent assessed this dollar_figure deficiency and sent to petitioners a notice_and_demand for dollar_figure on date respondent sent to petitioners a final notice - notice_of_intent_to_levy and notice of your right to a hearing relating to on date petitioners filed form request for a collection_due_process_hearing on date respondent mailed to petitioners a notice_of_determination concerning collection action s under sec_6320 and or on date petitioners filed their petition in the instant case on date petitioners filed an amended petition on date respondent filed the answer to this amended petition this answer was signed by ann m welhaf hereinafter sometimes referred to as welhaf acting associate area_counsel and dated date welhaf also prepared a memorandum dated date addressed to assistant chief_counsel procedure and administration collection bankruptcy and summons attn alan levine chief branch cbs this memorandum hereinafter sometimes referred to as the welhaf memorandum is summarized by respondent as follows this memorandum is a request for advice from ms welhaf to the office of associate chief_counsel procedure administration of respondent’s national_office concerning proposed legal arguments to be made at trial in the pending litigation this request was made while this case was docketed the author recommends several legal arguments to be made in the litigation subject_to national_office approval the memorandum also sets forth the factual background concerning this case mitchell s hyman senior technical reviewer branch collection bankruptcy and summons sent a memorandum dated date hereinafter sometimes referred to as the hyman memorandum which is summarized by respondent as follows this memorandum responded to ms welhaf’s date memorandum seeking advice concerning the proposed legal arguments to be made at trial in the pending litigation the date memorandum concluded that the irs was authorized by sec_6201 to make an assessment pursuant to the amended_return filed by petitioners petitioners were equitably estopped from contesting the validity of the assessment the stipulated settlement was a valid contract the amended_return did not pursuant to the court’s order respondent provided the welhaf memorandum to the court for in_camera inspection together with a summary the summary was filed and served on petitioners after inspecting the welhaf memorandum the court concludes that respondent’s summary is a fair description of the welhaf memorandum pursuant to the court’s order respondent provided the unredacted hyman memorandum to the court for in_camera inspection together with a summary the summary was filed and served on petitioners after inspecting the unredacted hyman memorandum the court concludes that respondent’s summary is a fair description of the unredacted hyman memorandum constitute a waiver of the restrictions on assessment and that petitioners were not precluded by sec_6330 from arguing that the assessment violated sec_6213 on date the court issued a notice of trial in the instant case in due course the instant case was continued the instant case was again set for trial the court dealt with motions by both sides the trial was held briefs were filed the court issued tcmemo_2004_86 holding for petitioners and the court entered decision that respondent may collect only dollar_figure for taxable_year as set forth in the court’s date decision the decision that ended the case on petitioners’ motion this decision was vacated petitioners then moved for an award of costs under sec_7430 and later moved for sanctions under sec_6673 at some point respondent provided to petitioners a redacted version of the hyman memorandum in connection with the latter motions the parties have stipulated the redacted hyman memorandum petitioners now seek to discover the unredacted welhaf memorandum and the unredacted hyman memorandum respondent claims that the memoranda are protected work product and refuses petitioners’ discovery requests we directed respondent to submit these memoranda for in_camera inspection along with an explanation of why the memoranda should not be disclosed to petitioners in whole or in part see supra note sec_2 and both the welhaf memorandum and the hyman memorandum were prepared as part of respondent’s counsel’s efforts to prepare legal theories and plan strategy for the instant case a preliminary discussion petitioners want to discover the welhaf memorandum and the unredacted hyman memorandum see rules respondent objects to discovery of these memoranda on the ground that both memoranda are privileged see rule b a party opposing discovery on such a ground has the burden of establishing that the information sought is privileged 112_tc_304 104_tc_677 the privilege respondent claims is the one resulting from the work product doctrine see rules committee notes 60_tc_1058 if the party opposing discovery establishes that the information sought is work product then discovery will not be required unless the court determines that in the situation before it the information sought should nevertheless be disclosed 329_us_495 ames v commissioner t c pincite unless indicated otherwise all rule references are to the tax_court rules_of_practice and procedure b parties’ contentions respondent contends that both the entire welhaf memorandum and the redacted portions of the hyman memorandum are protected from discovery pursuant to the work product doctrine respondent maintains that a both memoranda are work product b to the extent the memoranda include fact work product petitioners cannot show a substantial need or undue_hardship because they are well aware of all the facts in this case and c to the extent the memoranda include opinion work product the memoranda are absolutely protected from disclosure or in any event are not disclosable because petitioners have not made a far stronger showing than the ‘substantial need’ and ‘without undue hardship’ standard petitioners assert that the work product doctrine is not absolute relying on rule b of the federal rules of civil procedure they contend that they need to have access to the welhaf memorandum in order to determine whether welhaf ‘cherry picked’ the facts favorable to her position and did not include facts unfavorable to her position this information would be relevant to a substantial_authority under sec_7430 and b sanctionable misconduct under sec_6673 and rule a has the effect of requiring disclosure so that the parties can stipulate to the matters relevant to the motions before the court petitioners contend that the same considerations apply to the unredacted hyman memorandum petitioners also maintain that the memoranda were prepared for the case in chief and are not work product with respect to the post-decision application_for litigation costs and sanctions finally petitioners maintain that respondent’s efforts to use the redacted version of the hyman memorandum as support for its claim of substantial justification under sec_7430 should be treated as a waiver of the work product doctrine privilege for the entire hyman memorandum c summary and conclusions both the welhaf memorandum and the hyman memorandum are work product and so are privileged the privilege is qualified we examined both memoranda in_camera and conclude that exceptions to this privilege do not apply and this privilege has not been waived accordingly neither memorandum is required to be disclosed in the present proceeding d analysi sec_1 in general we set forth this court’s general view of the work product doctrine in 63_tc_404 as follows the work product doctrine was given its first thorough exposition in the federal courts in 329_us_495 in that case the supreme court held that materials prepared in anticipation of litigation including witness’ statements were not subject_to discovery as a matter of right because such discovery would be harmful to the orderly prosecution and defense of legal claims in adversary proceedings work product as a term of art is used to describe such protected materials see hickman v taylor supra pincite the holding in hickman v taylor supra has been specifically incorporated in the federal rules of civil procedure as rule b further the work product doctrine is given negative recognition in the tax_court rules_of_practice and procedure in that even though it is not mentioned in the body of the rules it is dealt with in the notes of our rules committee to rule b these notes state in pertinent part as follows the other areas ie the work product of counsel and material prepared in anticipation of litigation or for trial are generally intended to be outside the scope of allowable discovery under these rules and therefore the specific provisions for disclosure of such materials in frcp b have not been adopted cf 329_us_495 t c are the memoranda work product the welhaf memorandum describes welhaf’s intended arguments in defending the instant case and asks for concurrences or opinions regarding these intended arguments the hyman memorandum responds to the elements of the welhaf memorandum the welhaf memorandum was sent about the time respondent filed for a summary of the discovery evolution that led to 329_us_495 and interpretations of the law since see wright miller marcus federal practice and procedure civil 2d secs that treatise and its most recent pocket part are hereinafter sometimes referred to as wright miller marcus the answer in the instant case the hyman memorandum was sent before the instant case was first noticed for trial thus both memoranda were prepared as part of respondent’s counsels’ efforts to prepare legal theories and plan strategy for the instant case hickman v taylor u s pincite it follows that both memoranda are work product for the instant case petitioners contend that both memoranda were prepared for the case in chief and are not work product with respect to the post-decision application_for costs and sanctions we disagree firstly the instant case is the same litigation for which the memoranda were prepared the litigation for which the memoranda were prepared will not be concluded by entry of decision until petitioners’ motions under sec_7430 and sec_6673 have been dealt with we have not found and petitioners have not directed our attention to any case law indicating that one lawsuit should be segmented for purposes of determining whether a document is work product secondly in ames v commissioner supra we dealt with a document prepared by the commissioner’s counsel in anticipation of criminal tax prosecution the taxpayer sought production of rule f provides that the disposition of the sec_7430 motion shall be included in the decision entered in the case indeed when the court entered decision for petitioners in the instant case after issuing tcmemo_2004_86 petitioners moved to vacate the decision so that they would be permitted to file their sec_7430 motion that document in the civil tax proceeding that followed the criminal tax case we concluded in ames that there was sufficient nexus between the criminal litigation for which the document had originally been prepared and the civil litigation before this court so that the document qualified as work product in the civil litigation ames v commissioner t c pincite- additionally the court_of_appeals for the tenth circuit noted that it appears every circuit to address the issue has concluded that at least to some degree the work product doctrine does extend to subsequent litigation 136_f3d_695 10th cir and cases cited therein compare the foregoing with 93_tc_521 in which we concluded that the fact that the work product at issue was prepared approximately a decade ago in distinctly different litigation was one of three factors that collectively led us to rule that the work product doctrine privilege did not protect against disclosure in that case in this respect the instant case is clearly distinguishable from hartz mountain industries a fortiori a document prepared for the same litigation as in the instant case qualifies as work product see discussion in ames v commissioner t c pincite n see also bernardo v commissioner t c pincite n see generally wright miller marcus sec nn we hold that both memoranda are work product for purposes of the litigation as to petitioners’ motions under sec_7430 and sec_6673 extent of the privilege the privilege resulting from the work product doctrine7 is qualified it may be overcome by an appropriate showing ames v commissioner t c pincite hartz mountain industries v commissioner t c pincite rule b of the federal rules of civil procedure requires a showing of substantial need and an inability to otherwise obtain the substantial equivalent without undue_hardship that rule sets aside disclosure of the mental impressions conclusions opinions or legal theories of an attorney or other representative of a party concerning the litigation as to such opinion work product the court_of_appeals for the ninth circuit to which the instant case is appealable has summarized the standards in 976_f2d_573 9th cir as follows a party seeking opinion work product must make a showing beyond the substantial need undue_hardship test required under rule b for non-opinion work product 449_us_383 101_sct_677 66_led_584 see wright miller marcus sec nn and the supreme court however has so far declined to decide whether opinion work product is absolutely protected from discovery id pincite s ct pincite we agree with the several courts and commentators that have concluded that opinion work product may be discovered and admitted when mental impressions are at issue in a case and the need for the material is compelling both elements are met here in a bad faith insurance claim settlement case the strategy mental impressions and opinion of the insurer’s agents concerning the handling of the claim are directly at issue further holmgren’s need for the exhibits was compelling see generally wright miller marcus sec petitioners contend that our rule a requires respondent to provide ms welhaf’s memorandum in its entirety so rule a provides in pertinent part as follows rule stipulations for trial a stipulations required general the parties are required to stipulate to the fullest extent to which complete or qualified_agreement can or fairly should be reached all matters not privileged which are relevant to the pending case regardless of whether such matters involve fact or opinion or the application of law to fact included in matters required to be stipulated are all facts all documents and papers or contents or aspects thereof and all evidence which fairly should not be in dispute the requirement of stipulation applies under this rule without regard to where the burden_of_proof may lie with respect to the matters involved documents or papers or other exhibits annexed to or filed with the stipulation shall be considered to be part of the stipulation that counsel can stipulate as to which facts were set forth and which facts were not set forth omitted in ms welhaf’s memorandum to the chief counsel’s office respondent contends as far as ms welhaf’s opinion work product is concerned it is respondent’s view that such opinion work product is absolutely protected from disclosure we reject both sides’ contentions insofar as they would preclude us from conducting an appropriate balancing of interests in sec_7430 and sec_6673 disputes we decline to adopt either side’s approach in an effort to give meaningful effect to the relevant public policies in a practical way in the instant case we chose to conduct in_camera inspections of the two unredacted memoranda we recognize that other courses of action may be preferable in other circumstances application to this case having conducted an in_camera review of the welhaf memorandum and the unredacted hyman memorandum we conclude there is neither a substantial need to discover any of the fact-based work product nor compelling need to discover any of the opinion work product a redacted version of the hyman memorandum was provided to petitioners the redacted version of the hyman memorandum discloses the statements about matters of fact but not all of the legal strategies or opinions set forth in the unredacted hyman memorandum the statements about matters of fact presented in the redacted memorandum are identical to those presented in the unredacted hyman memorandum petitioners have the redacted version of the hyman memorandum and so we conclude that petitioners are in possession of the fact-based work product we further conclude that as to the legal strategies and opinions the redacted version of the hyman memorandum and respondent’s summary of the unredacted version of the hyman memorandum supra note sec_2 and taken together provide a fair representation of the legal strategies and opinions in the unredacted version of the hyman memorandum because petitioners were provided with a fair representation of the unredacted legal strategies and opinions and the redacted portions would not impact the outcome of petitioners’ motions under sec_7430 and sec_6673 in the instant case we conclude that petitioners do not have a compelling need to discover this opinion work product petitioners’ desire to discover the unredacted version of the hyman memorandum is outweighed by the protection afforded by the privacy privilege under the work product doctrine the welhaf memorandum presents statements about matters of fact that are substantially_similar to those presented in the redacted version of the hyman memorandum because petitioners are already in possession of the equivalent fact-based work product in the form of the redacted version of the hyman memorandum we conclude that petitioners have neither a substantial need to discover the fact-based work product in the welhaf memorandum nor an inability to obtain a substantial equivalent of this fact-based work product without incurring undue_hardship the welhaf memorandum suggests and analyzes various positions respondent might take in the litigation in the instant case there is no smoking gun in the welhaf memorandum establishing that respondent’s position in the underlying litigation was not substantially justified and thereby possibly entitling petitioners to litigation costs under sec_7430 nor is there a smoking gun in the welhaf memorandum that would prove respondent’s attorney unreasonably and vexatiously multiplied the proceedings and thereby entitle petitioners to litigation costs under sec_6673 because the welhaf memorandum would not impact the outcome of petitioners’ motions under sec_7430 and sec_6673 in the instant case we conclude there is no compelling need to discover the memorandum petitioners’ desire to discover the welhaf memorandum is outweighed by the protection afforded by the privacy privilege under the work product doctrine accordingly we sustain respondent’s contention that the work product doctrine privilege protects both memoranda from discovery waiver petitioners contend that even if the memoranda were privileged under the work product doctrine respondent should be treated as having waived the privilege because to permit respondent to withhold ms welhaf’s factual representation to the chief counsel’s office from the ratkes would allow respondent to use the work product doctrine as both a sword and shield litigation tactic in this post-decision proceeding for litigation costs and sanctions as opined by the federal_circuit in echostar 448_f3d_1294 fed cir we recognize that the line between factual work product and opinion work product is not always distinct especially when as here an attorney’s opinion may itself be factual work product when faced with the distinction between where that line lies however a court should balance the policies to prevent sword-and-shield litigation tactics with the policy to protect work product id pincite the overarching goal of waiver in such a case is to prevent a party from using the advice he received as both a sword by waiving privilege to favorable advice and a shield by asserting privilege to unfavorable advice see fort james corp v solo cup co f 3d pincite fed cir in re martin marietta corp f 2d pincite 4th cir 676_f2d_793 d c cir w hen a party seeks greater advantage from its control_over work product than the law must provide to maintain a healthy adversary system then the balance of interests recognized in hickman shifts to the extent the work- product immunity could have such an effect it is waived id pincite in hartz mountain industries v commissioner t c pincite we summarized the waiver rules as follows protection derived from the work product doctrine is not absolute 422_us_225 further the work product doctrine like the attorney-client_privilege may be waived united_states v nobles supra protection afforded by the work product doctrine to opinion work product may also be waived see 676_f2d_793 d c cir 110_frd_688 s d n y in hartz mountain industries and each of the three cited cases therein the relevant court concluded that the proponent of the privilege attempted to present a one-sided view of a critical matter in dispute and refused to sustain the privilege in that setting in nobles a defendant in a criminal case was not permitted to present testimony of an investigator unless the defendant turned over to the prosecution those portions of the investigator’s report that related to the investigator’s expected testimony when the defense called its investigator as a witness the trial_court ruled that the investigator’s report after inspection and editing in_camera would have to be turned over to the prosecutor the defense stated that the report would not be turned over whereupon the trial_court ruled that the investigator would not be permitted to testify 422_us_225 the supreme court held that the trial court’s preclusion sanction was an entirely proper method of assuring compliance with its disclosure order id pincite in hartz mountain industries v commissioner t c pincite we ruled as follows finally petitioner has waived the work product doctrine by making a testimonial use of work product materials see in re sealed case supra pincite coleco industries inc v universal city studios supra pincite petitioner submitted affidavits from its in-house counsel to support its internal position with respect to the antitrust litigation by offering this selective disclosure of work product to establish its intent petitioner has waived all work product protection relevant to the same issue and fairness requires discovery of all work product that pertains to petitioner’s antitrust settlement intentions coleco industries inc v universal city studios supra thus although partial disclosure is not necessarily fatal to a claim of work product doctrine privilege a testimonial use of the disclosed material may result in a conclusion that in fairness the related material must be disclosed even though it would otherwise be protected from disclosure this has some similarity to fed r evid under which a party may interrupt another party’s presentation in order to require the introduction at that time of certain evidence which ought in fairness to be considered contemporaneously with the other party’s evidence in 448_f3d_1294 fed cir defendants to a willful patent infringement suit asserted the defense of reliance on advice of counsel the court_of_appeals ruled work-product waiver extends only so far as to inform the court of the infringer’s state of mind the overarching goal of waiver in such a case is to prevent a party from using the advice he received as both a sword by waiving privilege to favorable advice and a shield by asserting privilege to unfavorable advice id pincite we note that in response to petitioners’ sec_7430 motion respondent refers to the two memoranda and respondent’s actions under sec_6110 resulting in disclosure of the redacted hyman memorandum as we view it respondent’s references to the two memoranda are in the course of a recital of sequence of events the references are not by way of a contention that the existence of the two memoranda or the text of the redacted hyman memorandum is evidence showing that respondent’s position was substantially justified within the meaning of sec_7430 petitioners have not directed our attention to any attempt by respondent to make a testimonial use of either of the two memoranda hartz mountain industries v commissioner t c pincite or to use either of the two memoranda as a sword in re echostar communications corp f 3d pincite we conclude that respondent has not waived the work product doctrine privilege with respect to the hyman memorandum we do not understand petitioners to contend that respondent waived the privilege with respect to the welhaf memorandum except as a derivative of their contention as to the hyman memorandum we hold that the privilege has not been waived as to either memorandum conclusion the unredacted memoranda are privileged from disclosure under the work product doctrine privilege neither memorandum includes material such that the need to discover the work product is compelling finally respondent has not waived the protection of the work product doctrine privilege an appropriate order will be issued denying petitioners’ request to discover the unredacted memorandadollar_figure we note that the parties have stipulated the text of the redacted hyman memorandum as a joint exhibit relating to petitioners’ sec_7430 and sec_6673 motions we have concluded that respondent’s references to the two memoranda in materials filed with the court up to now do not constitute a use leading to waiver of the work product doctrine privilege
